PER CURIAM:
Julian Edward Rochester appeals the district court’s order denying his Fed. R.Civ.P. 60(b) motion. Because Rochester failed to make a substantial showing of the denial of a constitutional right, we deny a certificate of appealability and dismiss the appeal. Rochester v. South Carolina Dept. of Corrections, No. 3:93-cv-02670-WBT (D.S.C. Feb. 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.